Citation Nr: 9918356	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  90-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disease.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 50 percent disabling, to 
include 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.

The claims currently on appeal most recent came before the 
Board of Veterans' Appeals (Board) from a November 1989 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Chicago, Illinois.  In that 
rating decision, the RO granted service connection for 
migraine headaches and denied service connection for a heart 
condition.  In November 1995, the Board remanded issues 
currently on appeal so that additional development of the 
evidence could be developed.  The Board points out that the 
veteran's claims are currently under the jurisdiction of the 
RO located in Atlanta, Georgia.

After reviewing the record, it appears that the veteran is 
claiming entitlement to a total rating for compensation 
purposes based on individual unemployability.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There is no competent medical evidence of record that 
clinically confirms the current presence of heart disease.

3.  The veteran's service-connected migraine headaches are 
productive of very frequent completely prostrating and 
prolonged attacks resulting in severe economic 
inadaptability.



CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for heart disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating in excess of 50 percent for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, 3.321(b), Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran and her representative contend, essentially, that 
service connection is warranted for heart disease.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that the three elements of a "well 
grounded" claim for service connection are:  (1) evidence of 
a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  
(emphasis added).  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty...."  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(b) (1998).  

In addition, if a disorder noted during active service is not 
shown to be chronic, continuity of symptoms sufficient to 
establish the chronic character of the disorder after service 
must be present for an appropriate grant of service 
connection.  See 38 C.F.R. § 3.303 (1998).

A review of the evidence reflects that the service medical 
records show that the report of the veteran's service 
entrance examination, dated in April 1985, revealed that 
clinical evaluation of the heart was normal.  Numerous blood 
pressure readings conducted during service showed no 
pertinent abnormality.  A January 1988 electrocardiogram 
(ECG) showed normal findings.  The veteran complained of 
chest pain in June 1988; atypical chest pain was diagnosed.  
The veteran also complained of chest pain in May 1989.  She 
was referred to the cardiac clinic to rule out mitral valve 
prolapse.  An examination showed that her blood pressure was 
100/72.  The assessment was atypical chest pain and systolic 
click but no murmur.  An echocardiogram conducted later in 
May 1989 showed normal findings.  The report of the veteran's 
separation examination, dated in July 1989, revealed that 
clinical evaluation of the heart was normal.  A chest X-ray 
was negative.  Her blood pressure was 109/66.  

A VA examination was conducted in August 1989.  At that time 
the veteran gave a history of a heart murmur and sinus 
bradycardia being and sinus arrthymia.  The examiner 
indicated that the sinus bradycardia and sinus arrthymia were 
normal variants.  She also gave a history of chest pain.  

The examination showed a blood pressure of 96/74 which was 
mild hypotension though still within normal limits.  At no 
time did she have arterial hypertension.  The examination 
showed no cardiomegaly, the left cardiac border being 
percussed in the 5th interspace in the left mid-clavicular 
line. The right cardiac border was retrosternal.  The cardiac 
rhythm was regular.  There were no premature beats or pulse 
deficits.  Between the apical cardiac rate and the radial 
pulse rate.  A2 was equal to P2.  There were no murmurs.  
There were no palpable thrills.  There was no opening snap of 
the mitral valve.  There was no third heart sound nor fourth 
heart sound heard.  There was no pericardial friction rub 
heard.  There was no bruit on auscultation in the left upper 
abdominal quadrant or in the flanks.  The examiner indicated 
that a systolic click was not heard.  

A chest x-ray showed a normal heart.  An EKG revealed 
findings, which were interpreted as being within normal 
limits despite minor abnormalities.  The diagnoses were no 
history of arterial hypertension elicited; arterial 
hypotension, mild, physiologic, asymptomatic; and no organic 
heart disease.

Of record are VA and private medical records covering a 
period from 1991 to 1996 during which time the appellant was 
treated for various disabilities.  She was seen at a VA 
outpatient clinic in September 1992.  At that time she 
complained of chest pain occurring two to three times per 
week radiating into both sides of her chest, and not down 
into her left arm and jaw.  The veteran stated that she had 
been told by a cardiologist that she had a calcified mitral 
valve, and that she had undergone a "echo" but the report 
was not in her chart.  An echocardiogram report was revieiwed 
and interpreted as showing what could be considered a minimal 
prolapse.  The assessment was minimal mitral prolapse.  

The veteran was evaluated at the cardiac clinic in March 
1995.  At that time the veteran complained of shortness of 
breath, chest pain relieved with rest, and palpatations.  She 
also reported a several year history of sharp retrosternal 
chest pain, which impaired her breathing.  An examination 
showed regular rhythm of the heart, no murmurs, gallop rubs, 
or clicks were noted.  Her blood pressure was 120/77.  The 
diagnosis was chest pain and palpatations.  Echocardiogram 
and graded exercise tests were ordered.  She was seen for a 
follow-up evaluation later in March 1995.  At that time it 
was reported that the echocardiogram was within normal 
limits.  An examination revealed regular rhythm, with no 
murmurs, gallops, or clicks.  The diagnosis was stable 
cardiac status and normal "ECHO."  Graded exercise tests 
were canceled.  

A VA cardiovascular examination was conducted in June 1996.  
At that time the veteran complained of chest pain and no 
arrhythmias.  The clinical history indicated that an 
echocardiogram conducted in 1989 did not show any evidence of 
mitral valve prolapse, or calcification of the mitral valve.  
The veteran gave a history of being diagnosed at a VA medical 
facility with calcification of either the mitral valve or 
aortic valve.  The examiner noted that while no murmurs had 
been heard.  

The examination revealed regular cardiac rhythm.  On 
auscultation, there were no murmurs, gallops, or clicks.  
There were no carotid or femoral bruits, pitting edema of the 
ankles, or clubbing of digits.  Good peripheral pulses were 
detected to be present throughout.  The S2 was louder than 
the S1 over the second interspace and over the apex and base 
of the precordium.  The PMI was faintly palpable at the fifth 
intercostal space within the midclavicular line.  There were 
no carotid or femoral bruits and there was no pitting edema 
of the ankles.  There was no clubbing of the digits.  The 
examiner, in summary, stated that there was no evidence of 
mitral valve prolapse or any cardiac murmur.  An 
electrocardiogram showed sinus arrhythmia, otherwise normal 
findings.  The report of a VA chest X-ray, also afforded the 
veteran in conjunction with the June 1996 examination, showed 
that both cardiac silhouette and aorta were normal in size.  
No evidence of infiltrate was noted.  The diagnosis was 
organic heart disease not found.

To summarize, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe the symptoms 
associated with her claimed cardiac-related problems, such as 
chest pain and palpations, a diagnosis and an analysis of the 
etiology regarding such symptoms requires competent medical 
evidence and cannot be evidenced by the appellant's lay 
statements.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, such evidence is not of record.

In this regard, the service medical records show that the 
veteran complained of chest pain in 1988 and 1989.  Although 
a systolic click was detected in May 1989, a subsequent 
echocardiogram showed no abnormality.  Additionally, at the 
time of the service separation examination in July 1989, no 
abnormal finding was reported.  Furthermore, the August 1989 
VA examination showed no cardiac pathology.  The first post 
service clinical evidence of cardiac-related complaints was 
in September 1992 at which time the veteran complained of 
chest pain.  This is more than three years following service.  
Additionally, the VA examiner in June 1996, indicated that 
there was no evidence of organic heart disease.  The June 
1996 electrocardiogram showed sinus arrthymia.  However, as 
indicated by the VA examiner in August 1989, this is a normal 
variant. 

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence, which 
establishes the presence of evidence of a current disability 
as provided by a medical diagnosis.  See Caluza, supra.  The 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record, which 
establishes that she currently has heart disease, which is 
related to service.  Accordingly, her claim is not well 
grounded and must be denied. 

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process regarding her 
claim for service connection for heart disease, the Board 
concludes that she has not been prejudiced by this decision 
on this issue.  Finally, the evidence is not in equipoise as 
to warrant consideration of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107 (West 1991).

The Board notes that the veteran may submit new and material 
evidence to reopen the claim for entitlement to service 
connection for heart disease, such as medical evidence 
tending to show that she currently has a cardiovascular 
disability which is related to service.

Increased Rating for Migraine Headaches

The veteran and her representative also contend, in essence, 
that an increased rating for her service-connected migraine 
headache disability is warranted.  The veteran's 
representative, in a May 1999 requested that the Board 
consider the provisions of 38 C.F.R. § 3.321(b).  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO, by means of an October 1996 rating decision, 
increased the disability rating assigned to the veteran's 
service-connected migraine headaches disability to 50 
percent, pursuant to Diagnostic Code 8100 of VA's Schedule 
for Rating Disabilities (Schedule).  See 38 C.F.R. § 4.124a 
(1998). 

A review of the evidence reflects that the service medical 
records show that the veteran was treated for headaches on 
numerous occasions during her period of service.  

A VA neuropsychiatric examination was conducted in August 
1989.  The report shows that the veteran experienced migraine 
headaches about once a week.  She noted that when these 
headaches occurred she could not see and became nauseated. 
The report of VA examination afforded the veteran in March 
1991 shows that she complained daily headaches and weekly 
migraine headaches.  

From 1991 to 1996 the veteran was treated at a VA and private 
facilities for various disorders, to include migraine 
headaches.

A VA evaluation was conducted in July 1993.  At that time, 
the veteran complained of headaches, which start out as 
flashes of light, and progress into severe throbbing 
headaches.  She stated that these headaches, which she 
experiences once or twice a week, usually last for a period 
of two or three weeks, followed by a break without headaches 
for two to three weeks.  She added that these headaches cause 
her to vomit.  The veteran also reported that she was then 
attending college, and was preparing to enter a different 
university to become a teacher.  The diagnosis was migraine 
syndrome.  

A VA mental health clinic general note, dated in May 1996, 
indicates that the veteran was not working anymore and was 
looking for another job.  The note also indicated that the 
veteran reported that she was not having any problems at that 
time.  

A VA psychiatric examination was conducted in June 1996.   At 
that time, the veteran complained of daily headaches, which 
she described as mild, and treatable with drugstore 
medication.  She also noted that, about once a week, she 
would have a migraine-type headache, which caused her to 
experience nausea and diarrhea.  The migraines, reported the 
veteran, last for about 2 to 3 days, and are only alleviated 
by her being in a dark place.  The migraines were also noted 
to have an adverse affect on both her appetite and her 
ability to sleep.  She indicated that she had a degree in 
psychology.  She indicated that she was unable to do anything 
because of her headaches.  

Diagnostic Code 8100 provides for the evaluation of 
migraines.  When there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a rating of 50 percent is warranted.  
This is the maximum schedular evaluation appropriately 
assignable for the disability at issue under Diagnostic Code 
8100.  

The veteran's representative requested the Board, in May 
1999, to consider the provisions of 38 C.F.R. § 3.321(b).  38 
C.F.R. § 3.321 provides that in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reveals that the RO did not expressly consider 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the 
consideration of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1). Consequently, the Board must consider whether 
the veteran would be prejudiced by its review of the extra-
schedular issue in the context of the appealed increased-
rating claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In this respect, the Board notes that the Court in Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996), held that the question of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) is 
part of the same "matter" as a general claim for an 
increased rating.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extra-schedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra-schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  Where the veteran's representative has raised the issue 
of an extra-schedular rating, as is the case here, and has 
had an opportunity to submit evidence relating to that issue, 
as is also the case here, the veteran is not, in the Board's 
opinion, prejudiced by the Board's consideration of that 
issue. 

In the present case, the veteran is contending, in effect, 
that she can't work due to the frequency and severity of her 
headaches.  In this regard, the evidence does not reflect 
that the migraines have required any recent hospitalization.  
Additionally, the 50 percent currently in effect contemplates 
the presence severe and frequent migraines, which in turn 
cause severe economic inadaptability.  Accordingly, the Board 
does not find the presence of an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  As such, referral to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service is not warranted.

After reviewing the evidence it is the Boards judgment that a 
rating in excess of 50 percent for migraines is not 
warranted.  In rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, supra.  However, no 
potentially applicable provision provides a basis for a 
rating in excess of 50 percent for the veteran's migraine 
headaches to include 38 C.F.R. § 4.7 (1998).


ORDER

Entitlement to service connection for heart disease is 
denied.  Entitlement to an increased rating for migraine 
headaches based to include 38 C.F.R. §§ 3.321(b) is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

